DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 25 September 2019, has been considered by the examiner.
Drawings
The drawings are objected to because Fig 4 includes element number 37, however, there is no description of element 37 in the specification, only elements 37a and 37b.
Additionally Fig 4 appears to show the element 34 on the wrong side of the rear support platform 37b. The examiner understands the angled portion of the rim shown in Fig 4 to be the side of the rim that faces inward toward the warming plate, however, proximity sensor 34 is shown on the opposite, vertical side. While the examiner acknowledges that there is a configuration described in the specification in [0052] in which the inner edge 41 of the support platform 37b which includes the proximity sensors is “substantially vertical”, this configuration seems inconsistent with Fig 2 which appears to show the platform having inner edge 41 angled slightly upward. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 9, 15, 16, and 20 are objected to because of the following informalities:
Claim 8 is objected to because of the limitation “at least two proximity sensors“. Antecedent basis is already given in claim 7 for “at least one proximity sensor”. It is unclear based on the claim 8 limitation that the aforementioned at least one proximity sensor from claim 7 is included in the at least two proximity sensors of claim 8.
Claim 9 is further objected to based upon its dependency from claim 8. 
Regarding claims 15 and 16, “present” should be “presents”. 
Regarding claim 20, “repose” should be “reposed”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "may have" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, it is unclear if “a heater” is intended to be a different component than the “heater element” recited in claim 1. For the purpose of examination, the heater is being interpreted to be the same element as the heater element from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2010/0059498 A1), hereinafter Hansen ‘498, in view of Lindo et al. (US 2020/0261638 A1), and Shevlin (US 3,736,981 A).
Regarding claim 1, Hansen ‘498 discloses a warming module (12 Fig 1) for infusible liquids [0003]-[0004] comprising: an upwardly exposed metal warming plate (22 Fig 1, [0033] “Given the complex profile of the support structure 22, it may be formed by an extrusion process and is composed of, at least in one form, aluminum or an aluminum alloy.”) sized to receive a flexible polymer bag holding the infusible liquid ([0025] “Each of the modular fluid warmers 12 form shelves 14 having support surfaces 20 for the placement of a container (not shown), such as a bag or bottle”); a polymer housing (24 Fig 1, [0026]) supporting the warming plate (See the warming plate 22 supported by the housing Fig 3) and providing an upwardly extending peripheral rim ([0026] “The support structure 22 of each of the modular fluid warmers 12 is substantially surrounded by a casing 24.”, see upward extension of the rim in Figs 3, 4 and 5, the rim extends upward from the bottom surface and is slightly raised above the surface of the metal plate 20); and a heater element (23 Fig 3) attached to the warming plate ([0025] “The support surface 20 is part of a support structure 22 […]. The support surface 20 is heated by a heating element 23 (best seen in FIGS. 3, 7, and 8), which is attached to the underside of the support surface 20.”) to conduct heat through the warming plate and bag into the contained infusible liquid when the bag is held on the warming plate [0043]. However, Hansen ‘498 fails to disclose the metal warming plate is planar and is silent to the peripheral rim presenting a sealed continuous surface between the housing and the warming plate.
Lindo et al. teaches a metal warming plate (38 Fig 9, [0133] “aluminum heater plate 38”) is planar (See the flat/planar shape of heater plate 38 Fig 9). It would have been obvious to one of ordinary skill at the time of effective filing for the metal warming plate of Hansen ‘498 to be shaped as taught by Lindo et al. so an interface between the warming plate and a dialysate bag can be maximized.
Shevlin teaches a warming module with a peripheral rim presenting a sealed continuous surface (a gasket 47 Fig 3 ) between the housing (46 Fig 3) and the warming plate (44 Fig 3). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the peripheral rim of the warming module of modified Hansen ‘498 to present a sealed continuous surface as taught by Shevlin to form a thermally insulating air void between the housing and the warming plate, making the heating more efficient (Col 5 lines 6-11), additionally making the surface sealed would prevent fluids and other contaminants from leaking into the interior of the device.
Regarding claim 11, modified Hansen ‘498 teaches the warming module of claim 1. Hansen ‘498 further teaches wherein the rim (upwardly extending part of housing 24 Fig 1) includes at least one light indicator (70 Fig 1) indicating a warming state of the flexible polymer bag holding the infusible liquid ([0043] “When the temperature of the container (and fluid therein) is within acceptable range for use, an LED light 70 on the front of the modular fluid warmer 12 may illuminate to indicate that the fluid is ready for administration.”).
Regarding claim 16, modified Hansen ‘498 teaches the warming module of claim 11. Hansen ‘498 further teaches wherein the at least one light indicator presents a warming state indicating that the bag is warming and is not at a predetermined temperature or is warmed to a predetermined temperature by means of changing an intensity of the light ([0043] “When the temperature of the container (and fluid therein) is within acceptable range for use, an LED light 70 on the front of the modular fluid warmer 12 may illuminate to indicate that the fluid is ready for administration.” A light illuminating from off to on is a change in intensity of the light)
Regarding claim 17, Hansen ‘498 discloses a warming system (10 Fig 1) for infusible liquids [0003]-[0004] comprising: 18at least two warming modules (12 Fig 1) arranged in a stacked configuration along an axis extending along a height of each warming module (See stacked configuration in Fig 1, [[0024] “a stacked assembly 10 is composed of a number of modular fluid warmers 12.”), each warming module having an upwardly exposed metal warming plate (22 Fig 1, [0033] “Given the complex profile of the support structure 22, it may be formed by an extrusion process and is composed of, at least in one form, aluminum or an aluminum alloy.”) sized to receive a flexible polymer bag holding the infusible liquid ([0025] “Each of the modular fluid warmers 12 form shelves 14 having support surfaces 20 for the placement of a container (not shown), such as a bag or bottle”); a polymer housing (24 Fig 1, [0026]) supporting the warming plate (See the warming plate 22 supported by the housing Fig 3) and providing an upwardly extending peripheral rim ([0026] “The support structure 22 of each of the modular fluid warmers 12 is substantially surrounded by a casing 24.”, see upward extension of the rim in Figs 3, 4 and 5, the rim extends upward from the bottom surface and is slightly raised above the surface of the metal plate 20); and a heater element (23 Fig 3) attached to the warming plate ([0025] “The support surface 20 is part of a support structure 22 […]. The support surface 20 is heated by a heating element 23 (best seen in FIGS. 3, 7, and 8), which is attached to the underside of the support surface 20.”) to conduct heat through the warming plate and bag into the contained infusible liquid when the bag is held on the warming plate [0043]. However, Hansen ‘498 fails to disclose the metal warming plate is planar and is silent to the peripheral rim presenting a sealed continuous surface between the housing and the warming plate.
Lindo et al. teaches a metal warming plate (38 Fig 9, [0133] “aluminum heater plate 38”) is planar (See the flat/planar shape of heater plate 38 Fig 9). It would have been obvious to one of ordinary skill at the time of effective filing for the metal warming plate of Hansen ‘498 to be shaped as taught by Lindo et al. so an interface between the warming plate and a dialysate bag can be maximized.
Shevlin teaches a warming module with a peripheral rim presenting a sealed continuous surface (a gasket 47 Fig 3 ) between the housing (46 Fig 3) and the warming plate (44 Fig 3). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the peripheral rim of the warming module of modified Hansen ‘498 to present a sealed continuous surface as taught by Shevlin to form a thermally insulating air void between the housing and the warming plate, making the heating more efficient (Col 5 lines 6-11), additionally making the surface sealed would prevent fluids and other contaminants from leaking into the interior of the device. 
Regarding claim 18, modified Hansen ‘498 teaches the warming system of claim 17. Hansen ‘498 further teaches further including a mounting bracket (back plate 32 Fig 2B) having a first plate (side wall 36 Fig 2B) configured to be attached to the housing (See connection in Fig 5) and a second plate (back wall 34 Fig 2B) extending perpendicular to the first plate and configured to be attached to a support element (wall 76 Fig 9).
Regarding claim 19, modified Hansen ‘498 teaches the warming system of claim 17. Hansen ‘498 further teaches wherein a spacing between the at least two warming modules is less than 15 cm ([0010] “nesting a first mating structure of one of the modular fluid warmers into a second mating structure of another of the modular fluid warmers”, the two modules are stacked right on top of each other with no spacing in between, no space is less than 15 cm).
Regarding claim 20, modified Hansen ‘498 teaches the warming system of claim 17. Hansen ‘498 further teaches wherein a spacing between the at least two warming modules is less than two times a height of the bag when reposed on the warming plate ([0010] “nesting a first mating structure of one of the modular fluid warmers into a second mating structure of another of the modular fluid warmers”, the two modules are stacked right on top of each other with no spacing in between, no space is necessarily less than two times a height of the bag when repose on the warming plate).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Yuds et al. (US 2017/0128653 A1).
Regarding claim 2, modified Hansen ‘498 teaches the warming module of claim 1. However, modified Hansen ‘498 is silent to wherein the rim may have a height of less than 2 cm. 
Yuds et al. teaches a heater tray is sized and shaped to accommodate a bag of dialysate [0075]. The rim height is a component of the size of the heater tray, therefore at the time of effective filing, the rim height of a heater tray was a known result effective variable because modification of the rim height would affect how the tray can accommodate various sizes of fluid bags. It would have been obvious to one of ordinary skill at the time of effective filing for the rim of modified Hansen ‘498 to have a height of less than 2cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Shimel et al. (US 2017/0281879 A1).
	Regarding claim 3, modified Hansen ‘498 teaches the warming module of claim 1. Lindo et al. teaches the rim extends upward from the edges of the planar metal warming plate at an angle (See angled upward extension of the rim 113 in Fig 9). However, modified Hansen ‘498 fails to teach wherein the rim extends upward from edges of the warming plate by an angle of less than 45°.
	Shimel et al. teaches a rim extends upward from a plate by an angle of less than 45° (See extension of 136 Fig 3 at an angle of less than 45° in annotated Fig 3 below). It would have been obvious to one of ordinary skill at the time of effective filing for the rim of modified Hansen ‘498 to extend upward from edges of the warming plate by an angle of less than 45° as taught by Shimel et al. so “the edges of the intravenous fluid bag 106 may be cradled by the rails 136 so that a width of the bag lies substantially within the platform 132” [0072].

    PNG
    media_image1.png
    399
    469
    media_image1.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Hansen et al. (US 2014/0199057 A1), hereinafter Hansen ‘057. 
Regarding claim 4, modified Hansen ‘498 teaches the warming module of claim 1. However, modified Hansen ‘498 fails to teach wherein the heater is attached to cover at least 90% of the warming plate area.
Hansen ‘057 teaches a heater (28 Fig 2) is attached to contact the warming plate (12 Fig 2) “over a large area so that a low temperature (gentle) heat implemented over the portions of the basin 12 contacting the dialysis bag 22 10 rapidly heat the contained infusion liquid 23 without large temperature differences” [0052], therefore at the time of effective filing, the percent of the area of the warming plate covered by the heater was a known result effective variable because modification of the amount of coverage would affect how rapidly and gently the infusion fluid could be heated. It would have been obvious to one of ordinary skill at the time of effective filing for the heater of modified Hansen ‘498 to be attached to cover at least 90% of the warming plate area since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Cheney, II et al. (US 5,176,343 A), hereinafter Cheney, and Kistner et al. (US 6,142,974 A).
Regarding claim 5, modified Hansen ‘498 teaches the warming module of claim 1. Hansen ‘498 further teaches further including a heater (23 Fig 3) and heater control circuitry (68 Fig 6, [0010] “A controller selectively operates the heating element”). However, modified Hansen ‘498 is silent to a remote wall adapter providing a voltage less than or equal to 12 V to the heater and heater control circuitry from the remote wall adapter through an adapter cord.
Cheney teaches a remote wall adapter (14 Fig 1) providing a voltage to the medical instrument (Col 1 lines 30-36 “the medical instrument is designed to operate on a DC power supply which is typically obtained by connecting an appropriate transformer to a standard AC power supply”) through an adapter cord (16 Fig 1). It would have been obvious to one of ordinary skill in the art at the time of effective filing for a voltage to be provided to the warming module of modified Hansen ‘498 as taught by Cheney to allow the instrument to operate with DC power while being plugged into AC mains.
Kistner et al. teaches a warming module powered by an adapter providing a voltage less than or equal to 12 V (Col 5 lines 3-4 “Power can be supplied either from a 12-volt battery, a 12-volt DC adapter or an AC adapter.”). It would have been obvious to one of ordinary skill at the time of effective filing for the warming module of modified Hansen ‘498 to be powered by an adapter providing a voltage less than or equal to 12 V so the device can be configured to use either power from mains or power from a common 12V battery so the device can continue to function if power from mains is lost.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Park (US 7,238,170 B2).
Regarding claim 6, modified Hansen ‘498 teaches the warming module of claim 1. However, modified Hansen ‘498 is silent to wherein the warming module is less than five pounds. 
Park teaches a warming module with a weight less than five pounds (Col 2 lines 6-15 “in a warmer using a conventional Ni--Cr heating element […] its weight is over 2 kg, so heavy, and its price is high.”, Col 7 lines 35-36 “the volume can become smaller than a conventional warming device and a weight is lighter”, 2kg is 4.41 pounds, if the device is lighter than the background ‘conventional warming device’, then it is lighter than 4.41 pounds). It would have been obvious to one of ordinary skill in the art at the time of effective filing to make the warming module of modified Hansen ‘498 less than five pounds to make the device easily portable and to keep overall material use as low as possible.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Tsang et al. (US 2014/0231406 A1).
Regarding claim 7, modified Hansen ‘498 teaches the warming module of claim 1. Hansen ‘498 teaches at least one proximity sensor (64 Fig 5) detecting the presence of the bag on the plate ([0043] “when a container is received on the support surface 20, the optical item sensor 64 detects the container”) to control the heater ([0043] “When the optical item sensor 64 detects the container, the controller 68 starts the heating element 23 to heat the support surface 20.”). However, modified Hansen ‘498 fails to teach the proximity sensor is positioned on the rim.
Tsang et al. teaches a warming module (70 Fig 1) with a proximity sensor ([0070] “presence sensor”) that may be “positioned at any location proximate the heating plate or within the systems to detect the presence of a medical solution container or other item.” [0070] The placement of the proximity sensor on the rim as opposed to on the warming plate would not modify the operation of the device because the modified rim cradles the fluid bag and the sensor of Hansen ‘498 is an optical sensor that would detect a bag regardless of its orientation in relation to the bag, so when a fluid bag is placed on the warming module of modified Hansen ‘498, the proximity sensor being placed on the rim would still detect the bag. It would have been obvious to one of ordinary skill at the time of effective filing to position the at least one proximity sensor of modified Hansen ‘498 on the rim since such a modification is the result of a rearrangement of parts that would have been an obvious matter of design choice to one of ordinary skill in the art at the time of effective filing.
Regarding claim 10, modified Hansen ‘498 teaches the warming module of claim 7. Hansen ‘498 teaches the at least one proximity sensor is an optical sensor, however, modified Hansen ‘498 is silent to wherein the at least one proximity sensor is an infrared sensor.
Tsang et al. teaches wherein an optical proximity sensor is an infrared sensor ([0027] “the presence sensor is typically implemented in the form of an infrared or other optical sensor that enables or disables the heater in response to detection of the presence or absence of the medical item”). It would have been obvious to one of ordinary skill at the time of effective filing for the  proximity sensor of modified Hansen ‘498 to be an infrared sensor because such a modification is the result of a simple substitution of one known element (general optical proximity sensor) for another (infrared optical proximity sensor) to achieve a predictable result (optically detect the presence of the fluid bag). Accordingly, Tsang et al. teaches the infrared sensor is an alternative to other optical sensors ([0027] “infrared or other optical sensor”).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Tsang et al. (US 2014/0231406 A1), and Faries, JR. et al. (US 2006/0291533 A1), hereinafter Faries.
Regarding claim 8, modified Hansen ‘498 teaches the warming module of claim 7. However, modified Hansen ‘498 fails to teach wherein at least two proximity sensors are displaced laterally from each other.
Faries teaches a warming module (heating unit [0254]) with any quantity of proximity sensors ([0254]“any quantity of any conventional or other sensors (e.g., proximity sensors, pressure sensors, temperature sensors (e.g., RTD, infrared, etc.), presence sensors, weight sensors, volume sensors, flow sensors, fluid sensors, fluid level sensors, etc.)”). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Hansen ‘498 to include at least two proximity sensors to provide a redundant sensor that could still function in case the other fails, accordingly, a duplication of parts would be obvious to one of ordinary skill in the art, see MPEP 2144.04 VI B. 
Faries further teaches the sensors can be disposed at any location ([0254] “may be disposed at any location”, multiple sensors at any location would include sensors laterally displaced from each other). It would have been an obvious matter of design choice for the sensors to be displaced laterally from each other. Displacing the two proximity sensors laterally from each other would not have modified the operation of the device. The sensors would both still detect placement of a fluid bag and would provide a redundant sensor that could still function in case the other sensor fails. Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the at least two proximity sensors of modified Hansen ‘498 to be displaced laterally from each other.
Regarding claim 9, modified Hansen ‘498 teaches the warming module of claim 8. Modified Hansen ‘498 fails to teach wherein the at least two proximity sensors are displaced apart by at least 10 cm, however, shifting the position of the proximity sensors would not have modified the operation of the device. The proximity sensors would still be able to detect a fluid bag on the warming module regardless of how far apart they are from each other, thus modifying the warming module of modified Hansen ‘498 so the at least two proximity sensors are displaced apart by at least 10 cm would have been an obvious matter of design choice.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Nguyen (US 2020/0214360 A1).
Regarding claim 12, modified Hansen ‘498 teaches the warming module of claim 11. Hansen ‘498 teaches wherein the at least one light indicator is at least one light emitting diode bulb ([0043] “LED light 70”). However, modified Hansen ‘498 fails to teach the at least one light emitting diode bulb positioned beneath a light diffuser.
Nguyen teaches a light indicator is at least one light emitting diode bulb positioned beneath a light diffuser (116 Fig 1B, [0017] “The LED diffuser is configured to diffuse the light produced by the LED as well known in the art. In one embodiment, the LED is a three color LED, e.g. red, green, and blue. In a preferred embodiment, three LEDs are provided, one for each color. It is understood that the color may vary.”). It would have been obvious to one of ordinary skill at the time of effective filing for the light emitting diode bulb of modified Hanses ‘498 to be positioned beneath a light diffuser as taught by Nguyen to evenly spread the light output from the bulb and to protect the LED bulb, additionally Nguyen teaches diffusers are “well known in the art” [0017].
Regarding claim 13, modified Hansen ‘498 teaches the warming module of claim 12. Modified Hansen ‘498 further teaches wherein the at least one light emitting diode bulb and light diffuser are arranged around a perimeter of the housing (Hansen ‘498 shows the LED 70 arranged at the front of the housing perimeter See Fig 1, modification to include the diffuser of Nguyen would result in the light diffuser in front of the LED, also being arranged at the front of the housing which is around a perimeter).
Regarding claim 14, modified Hansen ‘498 teaches the warming module of claim 13. Modified Hansen ‘498 further teaches wherein the at least one light emitting diode bulb and light diffuser are arranged on the upwardly extending peripheral rim (Hansen ‘498 shows the LED 70 arranged on the upwardly extending peripheral rim See Fig 1, modification to include the diffuser of Nguyen would result in the light diffuser in front of the LED, also being arranged on the upwardly extending peripheral rim).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A) and Russier et al. (US 2019/0261813 A1).
Regarding claim 15, modified Hansen ‘498 teaches the warming module of claim 11. Hansen ‘498 teaches wherein the at least one light indicator presents a warming state indicating that the bag is warming and is not at a predetermined temperature or is warmed to a predetermined temperature. However, modified Hansen ‘498 fails to teach the indication is by means of a first color indicating that the bag is warming and a second color indicating that the bag is warmed to the predetermined temperature.  
Russier et al. teaches a light panel that indicates a status of the device by emitting different light colors: heating and setpoint temperature reached are device statuses indicated by the LED colors [0059]-[0064]. It would have been obvious to one of ordinary skill at the time of effective filing for the indicator of modified Hansen ‘498 to  include the first and second colors to indicate the warming states as taught by Russier et al. to allow the light indicator to provide more detailed information on the status of the device to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783